1. The judge’s denial of the defendant’s motion for sequestration of witnesses was a ruling which, in the circumstances disclosed by the record, lay within the scope of his sound discretion. Commonwealth v. Bettencourt, 361 Mass. 515, 518 (1972). Commonwealth v. Vanderpool, 367 Mass. 743, 748 (1975), and cases cited. Commonwealth v. Parry, 1 Mass. App. Ct. 730, 736 (1974). Commonwealth v. Navarro, 2 Mass. App. Ct. 214, 223 (1974). Compare Commonwealth v. Watkins, 373 Mass. 849, 850-851 (1977) (strong policy favoring sequestration in capital cases). *9592. There is no merit to the defendant’s further contention that the judge abused his discretion in refusing to restrict testimony by the fresh complaint witnesses concerning the details told them by the victim. The case falls within the usual rule discussed at length in Commonwealth v. Bailey, 370 Mass. 388, 391-397 (1976).
The case was submitted on briefs.
Susan J. Baronoff for the defendant.
Antone B. Cruz, Jr., Assistant District Attorney, for the Commonwealth.

Judgments affirmed.